DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 14are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine (claim 1 of a device) and proces (claim 14, of a control method) which are statutory categories. 
However, evaluating claims 1 and 14, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations generally include 
a height-difference calculating unit that calculates a height difference of the step-length calculating device at two particular time points by using vertical-direction accelerations of the step-length calculating device, and 
a step-length calculating unit that calculates a step length of the user from the height difference and a leg length of the user.


Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an acceleration sensor” is a conventional, well-understood and routine element.  Therefore the claims are found to be patent ineligible.  
The element of a “calculating unit” is interpreted as a processer recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claim(s) 2-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-10 are merely extensions of abstract ideas with no additional elements.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
calculating unit in claim 1, described in paragraph [0146] as “The computer (or the CPU).”
determining unit in claim 4, described in paragraph [0146] as “The computer (or the CPU).”
transmitting unit in claim 9, described in paragraph [0090] as The transmitting unit 16b may employ, for example, short distance radio, such as Bluetooth (registered trademark).
receiving unit in claim 11 is shown as 21b in FIG. 11 only as a block.
display unit in claims 12 and 13 described in paragraph [0141] as “The server 4 is, for example, a cloud server and receives the position information 143 from the gateway 3. The information terminal 5 comprises a display unit and receives the position information 143 from the server 4. The information terminal 5 is a PC, a tablet-type terminal, a smartphone, or the like.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “receiving unit” is interpreted under 35 U.S.C. 112(f), but corresponding structure is not defined in the specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The limitation “receiving unit” is interpreted under 35 U.S.C. 112(f), with a function, but corresponding structure is not defined in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2015/0362330 (Omr).

Regarding claim 1, Omr discloses a step-length calculating device worn by a user, the step-length calculating device (“method and system for estimating varying step length” [Abstract]) comprising: 
an acceleration sensor (“motion sensors such as accelerometers” [0051]); 
a height-difference calculating unit that calculates a height difference of the step-length calculating device at two particular time points by using vertical-direction accelerations of the step-length calculating device, the accelerations being detected by the acceleration sensor (“the different parameters that represent human motion dynamics can include some parameters related to the height or height changes…. integrated height solution or navigation solution using any type of integration technique and integrating different sensors and/or systems such as for example some or all of the following: accelerometers” [0079]); and 
a step-length calculating unit that calculates a step length of the user from the height difference and a leg length of the user (“biomechanical model method can assume a more complex model by considering the vertical displacement of the center of mass of the user's body through double integration of the acceleration ruled by two pendulums, namely, an inverted pendulum with the leg's length during the swing phase” [0008], “relationship between the stride length, the step counter, the first harmonic of the vertical acceleration of the center of mass of the person [0008], “use the vertical acceleration to detect steps and/or to calculate the parameters from the acceleration readings during the detected step… Use the magnitude of the accelerometer readings to detect steps and/or to assist in calculating the parameters from the acceleration readings during the detected step” [0077], “the different parameters that represent human motion dynamics can include some parameters related to the height or height changes”  [0079], [0086], “build the nonlinear model for the step length as a function of different parameters representing human motion dynamics [0087], “calculate the step length from the different parameters that represent human motion dynamics used as input to the model” [0088], FIG 6).

Regarding claim 3, Omr generally discloses the device above, and further discloses the two particular time points are a time point at which the height of the step-length calculating device reaches an upper-end peak and a time point at which the height of the step-length calculating device reaches a lower-end peak in an amplitude of variations in the height of the step-length calculating device in a predetermined period (FIGURE 6, see the vertical acceleration, time points, with an upper point (marked) and lower point, for each step shown by step).

Regarding claim 4, Omr generally discloses the device above, and further discloses 
a walking-motion determining unit that determines a time point at which both feet in walking motion of the user align and a time point at which both the feet in the walking motion of the user touch the ground, in accordance with detection values detected by the acceleration sensor, wherein the two particular time points are a time point at which both the feet align and a time point at which both the feet touch the ground in a predetermined period (FIGURE 6, see the 

Regarding claim 5, Omr generally discloses the device above, and further discloses the step-length calculating unit calculates a larger step length for a larger leg opening of the user (“a biomechanical model method can assume a more complex model by considering the vertical displacement of the center of mass of the user's body through double integration of the acceleration ruled by two pendulums, namely, an inverted pendulum with the leg's length during the swing phase, and a second pendulum, during the double-stance phase of the step known as the stride length (where stride length is defined as the length of two consecutive steps” [0008] a longer stride length corresponds to a larger leg opening).

Regarding claim 6, Omr generally discloses the device above, and further discloses the step-length calculating unit calculates a larger step length for a larger leg length of the user (“a biomechanical model method can assume a more complex model by considering the vertical displacement of the center of mass of the user's body through double integration of the acceleration ruled by two pendulums, namely, an inverted pendulum with the leg's length during the swing phase, and a second pendulum, during the double-stance phase of the step known as the stride length (where stride length is defined as the length of two consecutive steps” [0008] a longer stride length corresponds to a larger leg opening).

Regarding claim 14, Omr discloses a control method for a step-length calculating device worn by a user (device 10), the control method including: 
the different parameters that represent human motion dynamics can include some parameters related to the height or height changes…. integrated height solution or navigation solution using any type of integration technique and integrating different sensors and/or systems such as for example some or all of the following: accelerometers” [0079]); and 
a step-length calculating step of calculating a step length of the user from the height difference and a leg length of the user (“biomechanical model method can assume a more complex model by considering the vertical displacement of the center of mass of the user's body through double integration of the acceleration ruled by two pendulums, namely, an inverted pendulum with the leg's length during the swing phase” [0008], “relationship between the stride length, the step counter, the first harmonic of the vertical acceleration of the center of mass of the person [0008], “use the vertical acceleration to detect steps and/or to calculate the parameters from the acceleration readings during the detected step… Use the magnitude of the accelerometer readings to detect steps and/or to assist in calculating the parameters from the acceleration readings during the detected step” [0077], “the different parameters that represent human motion dynamics can include some parameters related to the height or height changes”  [0079], [0086], “build the nonlinear model for the step length as a function of different parameters representing human motion dynamics [0087], “calculate the step length from the different parameters that represent human motion dynamics used as input to the model.
Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2017/0234686 (Zhao).

Regarding claim 11, Zhao discloses a portable terminal comprising: 
a display unit (“displaying the trajectory of the smart device” [0015]);
a receiving unit that receives, from an external step-length calculating device, information indicating motion vectors for respective steps of a user (“besides real-time positioning of the smart device, it is also possible to display the trajectory of the smart device to users. Specifically, the position in each time period can be obtained in turn via the step S6, and the trajectory can be then obtained by connecting the position for the present time period with the position recorded in last time period, and eventually displayed to users” [0164]).; 
a position calculating unit that calculates a position of the user by summing the motion vectors for the respective steps (“combining the walk heading direction vector and the step counting, so as to determine the current position of the mobile phone“ [0223]); and 
a display control unit that displays, in accordance with the calculated position of the user, an image indicating the position of the user on the display unit (“besides real-time positioning of the smart device, it is also possible to display the trajectory of the smart device to users. Specifically, the position in each time period can be obtained in turn via the step S6, and the trajectory can be then obtained by connecting the position for the present time period with the position recorded in last time period, and eventually displayed to users” [0164]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0362330 (Omr) in view of 2014/0309752 (Yuzurihara).

Regarding claim 2, Omr generally discloses the device above, and further discloses the acceleration sensor is a triaxial acceleration sensor (“a tri-axial accelerometer” [0026]); 
wherein the step-length calculating device comprises an acceleration calculating unit that calculates vertical-direction accelerations from detection values of the acceleration sensor (“develops a relationship between the stride length, the step counter, the first harmonic of the vertical acceleration of the center of mass of the person” [0008]), and 
by integrating the vertical-direction accelerations (“One method for step length calculation is the double integration of acceleration readings to obtain pedestrian displacement” [0006], “(iii) integrated height solution or navigation solution using any type of integration technique” [0079] “In the model-building phase, the reference step length can be obtained from various sources” [0085] “integration technique and integrating different sensors and/or systems for example some or all of the following: accelerometers, gyroscopes, magnetometers.” [0092]); and 
FIG. 6 shows how a step is identified using peak detection technique for step detection on a leveled vertical acceleration signal. Using Peak detection technique, a step is defined as the distance between two successive positive or negative detected peaks.” [0083] FIG 6 shows two particular time points).
Omr does not explicitly disclose:
a relative-height calculating unit that calculates relative heights, which are heights of the step-length calculating device relative to a predetermined height by integrating.
However, a like reference Yuzurihara teaches relative positions by integrating “the position identifying unit 102 obtains the relative displacement vector with respect to the reference position by integrating the displacement direction and the step length obtained as described above. In other words, the position identifying unit 102 positions the person in real time in the precision of the step length or the shoulder breadth which is approximately 60 cm or smaller (more specifically, approximately 40 cm or smaller)” [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Omr to calculate relative length or height by integrating as taught by Yuzurihara to accurately determine step length.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0362330 (Omr) in view of US Publication 2017/0234686 (Zhao).

Regarding claim 7, Omr generally discloses the device above, but does not explicilty disclose: 
a sensor that detects a walking direction of the user; and 
a motion-vector calculating unit that calculates motion vectors for respective steps of the user in accordance with detection values of the sensor that detects the walking direction of the user and the calculated step length of the user.
However, a like reference Zhao teaches “the moving direction of the smart device in the present time period is determined by implementing the Principal Component Analysis (PCA) on the filtered X-axis acceleration sequence and Y-axis acceleration sequence, and the displacement and the current position of the smart device in the time period is determined by combination calculation of the user's step number and the moving direction of the smart device. [0068], “S51: combining the X-axis acceleration sequence and Y-axis acceleration sequence to form a horizontal acceleration matrix” [0027]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Omr to determine walking direction and vectors as taught by Zhao to accurately determine step length.

Regarding claim 8, the combinatin of Omr and Zhao generally discloses the step-length calculating device above, and Zhao further discloses a position calculating unit that calculates a position of the user by summing the motion vectors for the respective steps (“determining the current position of the smart device by calculating the user's step number and the moving direction of the smart device” [Abstract]).

Regarding claim 10, the combinatin of Omr and Zhao generally discloses the step-length calculating device and further Zhao teaches a transmitting unit that transmits information indicating the position of the user to external equipment (“Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100. Specifically, attachment 11 includes a radio communication device (not shown) and communicates with cognitive function evaluation device 100 via the radio communication device. Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100 via radio communications”  [0044], “besides real-time positioning of the smart device, it is also possible to display the trajectory of the smart device to users. Specifically, the position in each time period can be obtained in turn via the step S6, and the trajectory can be then obtained by connecting the position for the present time period with the position recorded in last time period, and eventually displayed to users” [0164]).

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0362330 (Omr) in view of US Publication 2017/0234686 (Zhao) and US Publication 2020/0008735 (Okada) (which claims priority to WO2018066422A1).

Regarding claim 9, the combinatin of Omr and Zhao generally discloses the step-length calculating device above, and Zhao but does not explicilty disclose a transmitting unit that transmits information indicating the motion vectors to external equipment.
	However, a like reference Okada teaches “Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100. Specifically, attachment 11 includes a radio communication device (not shown) and communicates with cognitive function evaluation device 100 via the radio communication device. Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100 via radio communications”  [0044].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Omr and Zhao to transmit information as taught by Okada for a more robust, useful device.

Regarding claim 12, the combination of Omr, Zhao and Okada generally disclose the above, and further Zhao teaches:
indicating motion vectors for respective steps of a user from the step-length calculating device (“combining the walk heading direction vector and the step counting, so as to determine the current position of the mobile phone“ [0223]);
and that comprises a display unit, wherein any one of the gateway and the server calculates a position of the user by summing the motion vectors for the respective steps, and the information terminal receives information indicating the calculated position of the user and displays an image indicating the position of the user on the display unit in accordance with the information (“besides real-time positioning of the smart device, it is also possible to display the trajectory of the smart device to users. Specifically, the position in each time period can be obtained in turn via the step S6, and the trajectory can be then obtained by connecting the position for the present time period with the position recorded in last time period, and eventually displayed to users” [0164]).
Zhao does not explicitly teach:

 However, a like reference Okada teaches (“Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100. Specifically, attachment 11 includes a radio communication device (not shown) and communicates with cognitive function evaluation device 100 via the radio communication device. Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100 via radio communications”  [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Omr and Zhao to transmit information as taught by Okada to communicate information.

Regarding claim 13, the combinatin of Omr and Zhao generally discloses the step-length calculating device and further Zhao teaches: 
indicating a position of the user from the step-length calculating device (“combining the walk heading direction vector and the step counting, so as to determine the current position of the mobile phone“ [0223]); 
comprises a display unit, and wherein the information terminal receives information indicating the position of the user and displays an image indicating the position of the user on the display unit in accordance with the information (“besides real-time positioning of the smart device, it is also possible to display the trajectory of the smart device to users. Specifically, the position in each time period can be obtained in turn via the step S6, and the trajectory can be then obtained by connecting the position for the present time period with the position recorded in last time period, and eventually displayed to users” [0164]).

Zhao does not explicitly teach:
a gateway that receives information, a server that communicates with the gateway; and an information terminal that communicates with the server. 
However, a like reference Okada teaches (“Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100. Specifically, attachment 11 includes a radio communication device (not shown) and communicates with cognitive function evaluation device 100 via the radio communication device. Acceleration sensor 10 transmits the measured acceleration data to cognitive function evaluation device 100 via radio communications”  [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Omr and Zhao to transmit information as taught by Okada to communicate information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/
Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857